In a juvenile delinquency proceeding pursuant to Family Court Act article 3, the appeal is from an order of disposition of the Family Court, Westchester County (Bellantoni, J.), entered July 9, 1985, which, upon a fact-finding order of the same court, entered May 16, 1985, made after a hearing, finding that the appellant had committed an act which, if committed by an adult, would have constituted the crime of arson in the third degree, placed him on probation for a period of two years. The appeal brings up for review the prior fact-finding order entered May 16, 1985.
Ordered that the order of disposition is affirmed, without costs or disbursements.
We find that the appellant’s statements to the police were a voluntary result of a valid waiver of his rights pursuant to Miranda v Arizona (384 US 436). The police complied with the requirements of the Family Court Act by questioning the appellant in a specially designated facility, in the presence of his father and only after informing the appellant and his father of the Miranda rights (see, Family Ct Act § 305.2 [4], [7]). The appellant’s arguments on appeal center on issues of credibility which were primarily for the Family Court, as the trier of fact, to resolve (see, People v Gruttola, 43 NY2d 116; *754Matter of Dennis N, 110 AD2d 703). Thompson, J. P., Niehoff, Kunzeman and Harwood, JJ., concur.